         Case 1:19-cv-10198-AJN Document 16
                                         17 Filed 09/14/20
                                                  09/17/20 Page 1 of 1

                                                                   Sheppard, Mullin, Richter & Hampton LLP
                                                                   30 Rockefeller Plaza
                                                                   New York, New York 10112-0015
                                                                   212.653.8700 main
                                                 9/17/2020         212.653.8701 fax
                                                                   www.sheppardmullin.com



September 14, 2020

VIA ECF                                         7KHSDUWLHVDUHRUGHUHGWRVXEPLWDMRLQWVWDWXV
Hon. Alison Nathan, U.S.D.J.                    OHWWHUZLWKLQRQHZHHNRIWKH6HFRQG&LUFXLW V
United States District Court                    GHFLVLRQLQ&DOFDQRY6ZDURYVNL1RUWK
Southern District of New York                   $PHULFD/WGG&LU&DVH1R
40 Foley Square
New York, New York 10007

       Re:    Emanuel Delacruz vs. Ralph Lauren Corporation                               9/16/2020
              Case No. 1:19-cv-10198-AJN

Dear Judge Nathan:

        The undersigned represents Defendant Ralph Lauren Corporation (“Defendant”) in the
above-referenced matter. Pursuant to Your Honor’s Order dated September 10, 2020 (Dkt. No.
15) I write,, with the consent of counsel for Plaintiff Emanuel Delacruz,, to respectfully
                                                                                  p       y request
                                                                                              q
that this matter be stayed
                        y ppending g the resolution of the Second Circuit appeal
                                                                            pp     in the matter of
Calcano v. Swarovski North America, Ltd., Case No. 20-1552 (the “Swarovski Appeal”).
                                                                                       6225'(5('
        The Swarovski Appeal concerns identical claims as those asserted in this case. The
decision in the Swarovski Appeal will therefore have a significant impact on this case, as it will
help clarify and possibly narrow the issues in the matter and also help the parties determine how
to move forward. Therefore, staying this matter pending the resolution of Swarovski Appeal is
in the interest of judicial economy and will help conserve both the parties’ and the Court’s time
and resources. A stay was entered for similar reasons in many other cases pending before the
Southern District of New York in which identical claims were asserted.

       We appreciate Your Honor’s consideration of this request, and thank the Court for its
time and attention to this matter.

                                            Respectfully submitted

                                                    /s/ Sean J. Kirby
                                            Sean J. Kirby

cc: All counsel of record (via ECF)
